Exhibit 10.62

FORM OF RSU AGREEMENT (DIRECTORS)

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Morgans Hotel Group Co. (the “Company”), hereby grants restricted stock units
relating to shares of its common stock (the “Stock”), to the individual named
below as the Grantee, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Company’s Amended and Restated 2007
Omnibus Incentive Plan (the “Plan”).

Grant Date:                          , 200    

Name of Grantee:                                          State of Residence:
                                

Grantee’s Social Security Number:             -            -            

Number of Restricted Stock Units (RSUs) Covered by Grant:

Vesting Schedule: 100% vested on Grant Date

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan (a copy of which will be provided on
request). You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

 

Grantee:  

 

        (Signature)    Company:  

 

        (Signature)      Title:   

 

  

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Transferability    This grant is an award of stock units
in the number of units set forth on the cover sheet (“Restricted Stock Units”).
Your Restricted Stock Units may not be transferred in any manner other than by
will, by laws of descent and distribution, by instruments to an inter vivos
testamentary trust or by gift to Family Members, which shall include for
purposes of this Agreement a family limited partnership or any similar entity
which is primarily for your benefit or for your Family Members. These terms
shall be binding upon your executors, administrators, successors and assigns.
Definitions    Capitalized terms not defined in this Agreement are defined in
the Plan, and have the meaning set forth in the Plan. Book Entry of Stock
Pursuant to Vested Units    A book entry for the vested shares of Stock
represented by the Restricted Stock Units will be made for you and the shares
will be credited to your account with the plan administrator by the Company upon
the termination of your Service; provided, that, if such date occurs during a
period in which you are (i) subject to a lock-up agreement restricting your
ability to sell Stock in the open market or (ii) are restricted from selling
Stock in the open market because a trading window is not available, transfer of
such vested shares will be delayed until the date immediately following the
expiration of the lock-up agreement or the opening of a trading window but in no
event beyond 2 1⁄2 months after the end of the calendar year in which the shares
would have been otherwise transferred. Retention Rights    This Agreement does
not give you the right to be retained by the Company (or any Affiliates) in any
capacity. The Company (and any Affiliate) reserve the right to terminate your
Service at any time and for any reason. Shareholder Rights    You do not have
any of the rights of a shareholder with respect to the Restricted Stock Units
unless and until the Stock relating to the Restricted Stock Units has been
delivered to you. In the event of a cash dividend on outstanding Stock, you will
be entitled to receive a cash payment for each Restricted Stock Unit. The
Company may in its sole discretion require that dividends will be reinvested in
additional stock units at Fair Market Value on the dividend payment date,
subject to vesting and delivered at the same time as the Restricted Stock Unit.

 

- 2 -



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Company stock, the number of Restricted Stock Units covered by
this grant will be adjusted (and rounded down to the nearest whole number) in
accordance with the terms of the Plan. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide copies.

 

- 3 -



--------------------------------------------------------------------------------

Electronic Signature    All references to signatures and delivery of documents
in this Agreement can be satisfied by procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents, including this Agreement. Your electronic signature is the
same as, and shall have the same force and effect as, your manual signature. Any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

- 4 -